Citation Nr: 0012788	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for heart and lung 
disease as the result of tobacco use during active service.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for heart and lung 
disease as the result of nicotine dependence acquired during 
active service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to June 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1998 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran filed a notice of disagreement in November 
1998.  A statement of the case was issued in November 1998.  
The veteran filed a substantive appeal in December 1998.  In 
April 1999, the veteran testified at a personal hearing at 
the RO. 


FINDINGS OF FACT

1.  There is no medical evidence that the veteran acquired 
nicotine dependence during active service.

2.  There is no medical evidence that current heart and lung 
disease is related to tobacco use in service or to nicotine 
dependence acquired in service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for heart and lung disease as a result of tobacco use in 
service is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's  claim of entitlement to service connection 
for nicotine dependence is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for heart and lung disease as the result of nicotine 
dependence acquired during active service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.

The veteran's service medical records are negative for 
findings or a diagnosis of heart or a lung disease or 
nicotine dependence.  At an examination for separation in 
June 1954, the veteran's heart and lungs were clinically 
evaluated as normal.

At VA examinations in December 1967 and March 1969, the 
veteran's cardiovascular and respiratory systems were normal.  
During private hospitalization in April 1970, his chest was 
clear, and his cardiovascular system was normal.

A VA outpatient treatment note in November 1981 contained an 
assessment of arteriosclerotic heart disease.  A VA chest X-
ray in November 1989 showed fibronodular infiltration in both 
lung fields.

At a VA medical clinic in February 1996, assessments included 
chronic obstructive pulmonary disease.  In December 1996, the 
Division of Coal Mine Workers' Compensation of the United 
States Department of Labor awarded the veteran benefits under 
the Black Lung Benefits Act.  The benefits included monthly 
payments and payment for the expenses of medical treatment 
for pneumoconiosis.  In his application for black lung 
benefits, the veteran stated that his medical doctor informed 
him that his lung disease was related to working in a coal 
mine and living for over 20 years next to a coal tipple, 
where coal dust was in the air.

In April 1998, VA treatment notes included diagnoses of 
chronic obstructive pulmonary disease and pneumoconiosis.  In 
October 1998, a VA physician reported that the veteran had 
had three myocardial infarctions.

In response to a questionnaire from the RO, the veteran 
stated that he started using tobacco products in July 1953 
during service and quit in December 1972, on a doctor's 
advice.  He had smoked 1 1/2 packs of cigarettes and 2 or 3 
cigars per day.  He stated that he had worked in a coal mine 
before and after his period of active service.

In support of his claim, the veteran submitted statements by 
his brother, sister, and wife to the effect that he did not 
smoke prior to service and started smoking in the service.

At a personal hearing in April 1999, the veteran testified as 
to the following:  prior to service, he worked in a coal mine 
for 1 1/2 years; he started smoking cigarettes in service and 
"I couldn't stop.  I got hooked on it"; he stopped smoking in 
December 1972, at the urging of a surgeon who had operated on 
his back; a VA physician told him that his lung disease was 
due to a combination of black lung and the effects of 
smoking.

Analysis.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA's General Counsel has held that:  A determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel, 
based on accepted medical principles relating to the 
condition; and direct service connection of disability may be 
granted if the evidence establishes that injury or disease 
resulted from tobacco use during active service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends on whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, whether the veteran acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions which must be answered by adjudication 
personnel applying established medical principles to the 
facts of particular claims.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37954 (1997).

Public Law No. 105-206 prohibits service connection of 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service, but applies only to claims filed 
after June 9, 1998, and thus does not apply to the instant 
appeal.

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The question of whether the veteran was ever dependent on 
nicotine and, if so whether nicotine dependence was acquired 
on active duty are, the Board finds, questions of medical 
diagnosis and etiology.  As there is no medical evidence or 
opinion of record that the veteran was nicotine dependent and 
acquired nicotine dependence during active service, the claim 
for service connection for nicotine dependence is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a); VAOPGCPREC 2-93, 19-97.

As service connection is not being granted for nicotine 
dependence, the claim that heart and lung disease are results 
of nicotine dependence acquired in the service are also not 
well grounded.

Finally, as there is no medical evidence that the veteran's 
current heart and lung disease is related to tobacco use from 
July 1953, when he began smoking cigarettes, until his 
discharge from service in June 1954, the claim for service 
connection for heart and lung disease as results of tobacco 
use during active service is also not well grounded.  
VAOPGCPREC 2-93.

To the extent that the veteran's testimony referred to being 
told by a VA physician that smoking was a cause of his lung 
disease, a statement from a lay person as to what a physician 
told him or her does not constitute the requisite evidence of 
medical etiology.  The connection between what a physician 
said and a layperson's account of what the physician 
purportedly said "filtered ... through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); see also Warren v. Brown, 6 
Vet.App. 4,6 (1993).  Moreover, on its face, the veteran's 
statement as to what the physician supposedly told him does 
not go to the question of nicotine dependence during service 
or disability otherwise due to tobacco use during service, it 
only refers to smoking as one cause of his lung disease.  At 
any rate, the Board views the above discussion as sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for nicotine 
dependence and heart and lung disease.  See generally 
McKnight v. Gober, 131 F.3d. 1483, 1484-5 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Further, 
the burden of presenting evidence of a well-grounded claims 
rests with the claimant.  38 U.S.C.A. § 5107(a). 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

